DETAILED ACTION

Claim Status
Claims 1-10 is/are pending.
Claims 1-10 is/are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
 	YUN ET AL (US 2020/0387003),
	in view of JONZA ET AL (US 5,882,774),
	and in view of MERRILL ET AL (US 2008/0085383).
 	YUN ET AL ‘003 discloses multilayer polymer films containing an optical stack (210, 410) comprising:
• a first reflective polarizer (200-1, 400-1) (corresponding to the recited “plurality of first overlapping film units”) exhibiting reflectance in a first predetermined wavelength (e.g., 400-500 nm, etc.);

• a second reflective polarizer (200-2, 400-2) (corresponding to the recited “plurality of second overlapping film units”) exhibiting reflectance in a second predetermined wavelength which is different from the first predetermined wavelength (e.g., 600-700 nm, etc.).

Each reflective polarizer is an optical film (e.g., produced using optical designs, material selection, and techniques known in the art, as illustrated by JONZA ET AL (US 5,882,774); MERRILL ET AL (US 6,179,948); NEAVIN ET AL (US 6,783,349); etc.), which typically comprises a plurality of interference layers comprising alternating layers of two different polymeric materials having different optical properties (e.g., refractive index, etc.):
• A layers (102a) (corresponding to the recited “first upper film” in the plurality of first overlapping film units or the recited “second upper film” in the plurality of second overlapping film units) (e.g., a polymer which changes refractive index upon stretching, etc.);

• B layers (102b) (corresponding to the recited “first lower film” in the plurality of first overlapping film units or the recited “second lower film” in the plurality of second overlapping film units) (e.g., a polymer which does not substantially change refractive index upon stretching, etc.)

Said optical films typically comprise tens to thousands of interference layers, wherein, depending on the specific optical design, the individual interference layers have typical thicknesses of 45-200 nm, wherein said optical films operate by the reflection or transmission of incident light due optical interference at the interfaces between each pair of interference layers, therefore resulting in the reflection and/or transmission of predetermined wavelengths and/or polarization. (entire document, e.g., Figure 1A-1B, 2A, 4, 7, etc.; paragraph 0002, 0019-0024, 0026, 0028-0030, 0034, 0038-0040, 0042-0048, 0050-0051, etc.)
	JONZA ET AL ‘774 discloses general teachings with respect to the design of high efficiency optical films (e.g., reflective polarizers, etc.) capable of reflectance and/or transmittance in specific wavelengths, wherein the optical films comprise alternating layers of a first polymer and a second different polymer. (entire document)
 	MERRILL ET AL ‘383 discloses that it is well known in the art to form polymeric optical films (e.g., reflective polarizers, etc.) capable of reflectance and/or transmittance in specific wavelengths using alternating layers of different polymers, such as:
• first optical layers (e.g., (co)polyesters containing terephthalate or naphthalate dicarboxylate units; etc.)

• second optical layers (e.g., (meth)acrylate (co)polymers, etc.).

(paragraph 0053, 0055, 0057-0061, 0068-0077, etc.)
 	Regarding claims 1-3, 5-6, 10, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form optical film articles containing: (i) a first reflective polarizer which reflects in a first wavelength range of visible light; and (2) a second different reflective polarizer which reflects a second, different wavelength range of visible light as disclosed in YUN ET AL ‘003 in order to produce high efficiency optical film components with predetermined reflectance profiles for specific optical applications.
 	Regarding claim 4, since the wavelength reflected by an interference-type multilayer optical film is significantly dictated by the optical thickness of the individual layers within said optical film, one of ordinary skill in the art would have known film-forming methods in order to minimize thickness variations in the plurality of interference layers in the first and second reflective polarizers of YUN ET AL ‘003 in order to avoid reflectance and/or transmission of undesired wavelengths.
 	Regarding claim 5, one of ordinary skill in the art would have selected the total number of interference layers in the optical stack of YUN ET AL ‘003 in order to obtain the reflection and transmission characteristics for specific applications.
 	Regarding claims 7-8, one of ordinary skill in the art would have used known polymers (e.g., copolyesters, acrylic copolymers, etc.) as suggested in MERRILL ET AL ‘383 to form the A layers and B layers in the first and second reflective polarizers of YUN ET AL ‘003.
	Regarding claim 9, one of ordinary skill in the art would have utilized: (i) a first copolyester and/or first acrylic copolymer to form the A layers and B layers in the first reflective polarizers of YUN ET AL ‘003; and (ii) a second copolyester with optical characteristics (e.g., refractive index, etc.) which are different from the first copolyester and/or a second acrylic copolymer with optical characteristics (e.g., refractive index, etc.) which are different from the first acrylic copolymer to form the A layers and B layers in the second reflective polarizers of YUN ET AL ‘003; in order to allow the individual reflection characteristics of the first and second reflective polarizers to be more readily optimized for different wavelength ranges.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	JONZA ET AL (US 6,045,894) and MERRILL ET AL (US 2011/00255167) and GRANEY (US 2006/0024491) and JONZA ET AL (US 2001/0008700) and WHEATLEY ET AL (US 6,157,490) and WEBER ET AL (US 6,531,230) and GRANEY ET AL (US 2007/0014977) disclose multilayer polymeric thin layer optical films.
 	BENOIT ET AL (US 2022/0137455) disclose optical stacks containing stacked first and second optical films which reflect in different ranges of visible light.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivian Chen (vivian.chen@uspto) whose telephone number is (571) 272-1506.  The examiner can normally be reached on Monday through Thursday from 8:30 AM to 6 PM.  The examiner can also be reached on alternate Fridays.   
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.   
 	The General Information telephone number for Technology Center 1700 is (571) 272-1700.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

August 27, 2022

/Vivian Chen/
Primary Examiner, Art Unit 1787